Citation Nr: 1022887	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for dyshydrotic eczema 
of the hands currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service-connected dyshydrotic eczema of the 
hands is currently rated pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7806 (for dermatitis or eczema).  The 
Board notes that a March 2003 RO decision denied the Veteran 
entitlement to service connection for lichen simplex 
chronicus (LSC), also DC 7806.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (31st Ed. 2007) defines LSC as eczema caused by 
repeated itching and rubbing or scratching of the skin.  
Thus, the Veteran has been diagnosed with a skin disability 
for which he is service-connected, and also a second skin 
disability for which he is not service-connected.

The Veteran avers that his eczema of the hands has spread to 
his upper extremities and back.  A May 2010 informal hearing 
presentation states that the Veteran's eczema involves 
extensive portions of his body and requires systemic 
medication.  

The evidence of record includes a December 2006 VA medical 
record which reflects that upon clinical inspection and 
palpation of the skin, no acute rashes, lesions, or 
indurations were noted.  A November 2007 VA medical record 
reflects that there had been no skin disease treatment in the 
past 12 months.  It further noted no systemic symptoms.  Upon 
clinical examination, it was noted that there were irregular 
round and linear hypopigmented scars on the Veteran's 
bilateral upper extremities and upper back.  There were also 
scattered excoriations on the Veteran's bilateral upper 
extremities, upper back, and bilateral lower extremities.  
The clinical note reflects "~ 10", which appears to signify 
similarity to 10; however, it does not clearly reflect 
whether there were approximately 10 excoriations, or whether 
approximately 10 percent of the body, or exposed area of the 
body was affected.  Because the criteria for rating under DC 
7806 is dependent upon the use of systemic therapy or the 
percentage of the body affected by the eczema or dermatitis, 
the Board finds that further VA examination and opinion would 
be useful in adjudicating the appeal.  

Specifically, a clinical opinion as to whether the Veteran 
has current manifestations of a skin disorder which are 
clinically distinguishable from his service-connected 
dyshydrotic eczema would be useful in evaluating the 
disability at issue.  Further, clinical identification of the 
percentage of the Veteran's entire body, and the percentage 
of the Veteran's exposed areas, which are affected by his 
service-connected dyshydrotic eczema would also be useful in 
evaluating the disability.  The record is inadequate for a 
determination as to whether the Veteran currently uses 
systemic therapy, and if so, when the use began, how often it 
is used, and if it is used to treat the manifestations of his 
service-connected dyshydrotic eczema.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
skin examination by a clinician of 
appropriate expertise to determine the 
nature and extent of his service-
connected dyshydrotic eczema.  The 
examiner should opine as to whether the 
Veteran has any current manifestations of 
a skin disorder which are clinically 
distinguishable from the service-
connected dyshydrotic eczema.  

The report should identify all current 
symptoms of the service-connected 
dyshydrotic eczema, identify the 
percentage of the entire body affected by 
the dyshydrotic eczema, as well as 
percentage of exposed area of the body 
affected by the dyshydrotic eczema, and 
note whether systemic therapy is used, to 
include the circumstances and frequency 
of such use.  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review.  All evaluations 
deemed necessary should be performed and the 
results noted in the examination report.  

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the increased rating 
issue on appeal.  If the benefit sought 
on appeal is not granted, the RO should 
issue a supplemental statement of the 
case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board as 
warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


